TO BE PUBLISHED

                oi5uprrittr Court of Tcfirttfuritv
                               2016-SC-000373-KB



MICHAEL STEPHEN WADE                                                       MOVANT



V.                             IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                             RESPONDENT



                              OPINION AND ORDER

      Michael S. Wade, Kentucky Bar Association (KBA) Member No. 91281,

bar roster address 676 Pinetop Road, Russell Springs, Kentucky, 42642, was

admitted to the practice of law in the Commonwealth of Kentucky on May 1,

2006. He has been under temporary suspension from the practice of law since

October 2012.

      Wade received two Charges of professional misconduct stemming from

separate criminal proceedings in Jefferson and Bullitt counties. The Jefferson

County case related to Wade's representation of Samantha McAllister and was

resolved by Alford plea and felony Pretrial Diversion. The Bullitt County case

related to Wade's drug offenses was resolved by guilty plea and felony Pretrial

Diversion. The two KBA Charges accuse Wade of violating SCR 3.130(1.4)(a),

3.130(1.15)(a), 3.130(1.15)(b), 3.130(8.4)(b), and 3.130(8.4)(c). In face of these

Charges, Wade moves this Court to enter an order accepting his Motion for

Consensual Discipline. The KBA makes no objection to the motion.
                                          1
                               KBA File No. 19610

       This Charge relates to representation Wade provided to McAllister in a

personal-injury case arising from a December 16, 2009, motor vehicle accident.

After a brief time pursuing the claim, the insurance company agreed to settle

McAllister's claim for $5,500. In December 2010, the insurer mailed a

settlement check payable to McAllister and Wade. In attempts to facilitate the

distribution of settlement funds, Wade endorsed the check with his name and

McAllister's.

       Wade then made efforts to arrange a meeting with McAllister and her

father to sign release documentation and make the net distribution from the

settlement recovery. An appointment was set up several days after he deposited

the check to make the distributions, but McAllister missed the appointment

and the distribution did not occur. Over the ensuing three months, Wade made

attempts to communicate with McAllister to come to the office, and McAllister

also apparently tried, and failed, to set up the appointment with Wade.

       Years before his representation of McAllister, Wade suffered from anxiety

and depression and an active drug and alcohol addiction. In June 2011, Wade

was arrested in Bullitt County on drug-related offenses, the subject of the other

KBA Charge filed against him. He ultimately spent five months in an inpatient

rehabilitation facility.

      After his release, he made arrangements to finally distribute to McAllister

her settlement recovery. On December 13, 2011, through assistance of counsel,

he submitted release documentation and a check to McAllister for $4,000—

payment in full for the net amount she was entitled.


                                        2
      Soon after, Wade was indicted in Jefferson Circuit Court for matters

arising out of his representation of McAllister. He was charged with second-

degree criminal, possession of a forged instrument and theft by failure to make

required disposition of property. The forged-instrument charge related to his

endorsement of the December 2010 check, while the theft offense related to his

belated distribution of settlement funds to McAllister.

      In March 2014, Wade entered an Alford guilty plea as part of an

agreement to receive felony pretrial diversion for four years.

      KBA File No. 19610 contains a five-count Charge against Wade for

violating (1) SCR 3.130(1.4)(a) for failure to keep a client reasonably informed

and promptly complying with reasonable requests for information, (2)

3.130(1.15)(a) for failure to keep client property in a separate bank account, (3)

3.130(1.15)(b) for not promptly delivering to the client funds or property she

was entitled to receive, (4) 3.130(8.4)(b) for committing a criminal act that

reflects adversely on the lawyer's honesty, trustworthiness, or fitness as a

lawyer, and (5) 3.130(8.4)(c) for engaging in conduct involving dishonesty,

fraud, deceit, or misrepresentation. Wade admits his conduct fell below that

required of an attorney in Kentucky and admits his violation of the above-

stated rules of professional conduct.

                               KBA File No. 19905

      This Charge concerns the Bullitt Circuit Court criminal case relating to

Wade's drug offenses. This case was resolved by a guilty plea subject to

receiving felony Pretrial Diversion. In the time since his conviction he has taken

a number of steps to treat his drug and alcohol addiction, including extensive


                                         3
inpatient treatment, entering a supervision with KYLAP, and regularly

attending twelve-step support meetings.

      Wade readily admits that his pattern of drug and alcohol abuse, as well

as his criminal proceedings, subjects him to disciplinary sanction from this

Court. Sure enough, this Charge includes one charge for violation of SCR

3.130(8.4)(b), asserting that his criminal acts reflected adversely on his

honesty, trustworthiness, or fitness as a lawyer. Wade admits that his actions

fell below conduct expected of a licensed attorney in Kentucky.

                                    ANALYSIS

      Wade moves this Court to accept his motion for consensual discipline for

these violations of the Kentucky Rules of Professional Conduct. He urges us to

enter an Order suspending his license to practice law in Kentucky for a period

of four years and six months (until April 26, 2017), retroactive from October

26, 2012, or until such time as he has satisfied the full terms and conditions of

pretrial diversion in the Jefferson and Bullitt Circuit Court proceedings,

whichever event last occurs. The KBA, after a thorough review of his motion

and analogous case law, has no objection to Wade's proposed discipline. We too

are satisfied with the negotiated sanction, and agree to grant the motion.

      For the foregoing reasons, the Court ORDERS that:

   1. Michael Stephen Wade, KBA Member No. 91281, is guilty of all charges

      alleged in KBA File Nos. 19610 and 19905.

   2. Wade's Motion for Consensual Discipline is granted.

   3. Wade is hereby suspended from the practice of law for four years and six

      months, retroactive from October 26, 2012. The suspension shall last

      until April 26, 2017, or until he has satisfied the full terms and
                                         4
   conditions of the criminal proceedings in 11-CR-00238, Bullitt Circuit

   Court, and 12-CR-001889, Jefferson Circuit Court, whichever event last

   occurs. His reinstatement is also subject to approval from the Character

   & Fitness Committee under SCR 3.505.

4. This discipline is conditioned on Wade's continued participation with

   KYLAP, on such terms and conditions as KYLAP may determine. Wade

   shall execute a release in favor of the Office of Bar Counsel so that Bar

   Counsel may obtain status-report information concerning Wade's

   participation in KYLAP.

5. In accordance with SCR 3.450, Wade is directed to pay all costs

   associated with these disciplinary proceedings, for which execution may

   issue from this Court upon finality of this Opinion and Order.

  All sitting. All concur.

   ENTERED: September 22, 2016.




                                  CHI        STICE JOHN D. MINTON,




                                     5